PARDEE, Circuit Judge
(after stating the facts as above). Assuming that the decree appealed from is final, and therefore that this appeal will lie, we find that the amount involved in the mortgage given by the Chenaults was $1,695.32, plus interest from June 14, 1911, to January 13, 1912, and that the actual amount in controversy in the case was the sum of $714.40, realized from the sale of the proceeds of cotton turned over to the trustee and claimed by the appellees under the mortgage.
[1] The contract between Beard and the Chenaults is substantially a mortgage on growing crops and personal property, and, as between the parties, sufficiently identifies the property involved in this controversy.
[2] We have examined the evidence in the case, and agree with the referee and the judge of the lower court that under the testimony the Chenault mortgage was given for a valid consideration, and not to hinder, delay, or defraud creditors, and that it was not withheld from record with any fraudulent intent, nor to bolster the credit of the mortgagor, and that it was recorded before any lien or claim of the trustee in bankruptcy did or could attach.
The decree in question is affirmed.